Citation Nr: 1316249	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, manic depression, and a personality disorder.  

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a pin in the right great toe.

6.  Entitlement to service connection for diabetes mellitus type 2.

7.  Entitlement to service connection for degenerative bone disease.

8.  Entitlement to service connection for degenerative joint disease.

9.  Entitlement to service connection for neck pain. 

10.  Entitlement to service connection for left arm pain.

11.  Entitlement to service connection for right arm pain.

12.  Entitlement to service connection for migraine headaches.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for a pinched nerve.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1982 to December 1982 and in the Navy from November 1986 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

As reflected on the title page of this decision, the issues of entitlement to service connection for bipolar disorder, manic depression, and a personality disorder have been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, major depressive disorder, and a personality disorder.  In this regard, while the Veteran filed separate claims specifically seeking service connection for bipolar disorder, manic depression, and a personality disorder, the record reflects that the Veteran has been variously diagnosed with several psychiatric disabilities during the appeal period.  Such is reflected in the characterization of the issue listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the United States Court of Appeals for Veterans Claims (Court) found that the scope of a claimant's claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

For reasons discussed in detail below, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Hypertension, diabetes mellitus, degenerative joint disease (to include of the neck), and degenerative bone disease are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.
 
2.  Asthma and migraine headaches are not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  For the entire appeal period, the Veteran does not have current diagnoses of a left foot disorder, a right foot disorder, a pin in the right great toe, a pinched nerve, or disabilities manifested by neck pain (other than degenerative joint disease), left arm pain, and right arm pain.   

CONCLUSIONS OF LAW

1.  Hypertension, diabetes mellitus, degenerative joint disease (to include of the neck), and degenerative bone disease were not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  Asthma, migraine headaches, a left foot disorder, a right foot disorder, a pin in the right great toe, a pinched nerve, or disabilities manifested by neck pain (other than degenerative joint disease), left arm pain, and right arm pain were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Board notes that the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Board finds significant that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

In this regard, the Board observes that a November 2007 VA treatment record reflects that the Veteran had been diagnosed with diabetes mellitus two years ago and had previously been followed by Braddock Hospital.  While records from Braddock Hospital dated during such time period are not of record, the Board finds that a remand is not necessary to obtain them as the Veteran himself indicated that he was not diagnosed with diabetes mellitus until approximately 2005.  Furthermore, a current diagnosis of such disease is already documented.  Moreover, as his service treatment records are negative for any findings, treatment, or diagnoses referable to diabetes mellitus, such records addressing the etiology of such disease would not assist in substantiation of the Veteran's claim.  Therefore, they are not relevant and need to be obtained for consideration in the Veteran's appeal.

The Board also notes that documentation in the claims file reflects that his claim for Social Security Administration (SSA) disability benefits had been denied.  As the Veteran is not in receipt of SSA disability benefits for any of his alleged disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, all relevant evidence has been considered in conjunction with the Veteran's claims. 

The Veteran has not been afforded a VA examination in connection with his claims; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the Veteran's service treatment records are silent as to any findings of asthma, a pin in the right great toe, diabetes mellitus type 2, degenerative bone disease, degenerative joint disease, neck pain, left arm pain, right arm pain, migraine headaches, hypertension, and a pinched nerve.  With regard to his claim for a bilateral foot disorder, while his service treatment records reflect diagnoses of plantar fasciitis and pes planus, the remainder of the record is silent as to a current diagnosis, or persistent or recurrent symptoms, of a bilateral foot disorder.  Moreover, the Board finds the Veteran has not alleged a continuity of symptomatology with respect to such disorders.  Furthermore, the record contains no competent evidence suggesting a causal relationship between any current disability and active service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, diabetes mellitus, and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in September 1982, the Veteran sought treatment for pain in his right foot, which he reported had persisted for one week and increased while marching and running.  The diagnostic assessment was plantar fasciitis secondary to pes planus.  However, there are no subsequent complaints, treatment, or findings related to a foot problem or disability during the remainder of the Veteran's first period of service.  The Veteran's pes planus was noted on his entrance examination for his second period of service, in November 1986; but there are no complaints, treatment, or findings related to a foot disability, including pes planus, during the Veteran's second period of service.

Relevant to the Veteran's claimed disorders, the service treatment records do not contain any complaints, treatment, or findings related to hypertension, diabetes mellitus, degenerative joint disease, degenerative bone disease, asthma, the right great toe, migraine headaches, bilateral arm pain, or a pinched nerve.   

Post-service treatment records reflect that November 2007, 20 years after the Veteran was discharged from service.  See VA treatment records dated from 1996 to 2008.  In this regard, a November 2007 VA treatment record documents the Veteran's initial visit to the Pittsburgh VA Medical Center and notes the Veteran's prior medical history included a myriad of diagnoses, including diabetes mellitus and asthma, both of which were noted to be diagnosed two years prior.  A diagnosis of hypertension was also noted, although the treatment records do not indicate when the Veteran was initially diagnosed with hypertension.  In this regard, there is no lay or medical evidence that provides an indication as to when the Veteran was initially diagnosed with hypertension or manifested chronically elevated blood pressure readings.  See November 2007 VA treatment record; VA treatment records dated from 2007 to 2008.  

Additionally, VA outpatient treatment records show that the Veteran has a prior medical history of chronic neck and back pain which is related to degenerative joint disease (DJD) and herniated nucleus pulposus (HNP) in the cervical and lumbar spines.  See November 2007 VA outpatient treatment record.  

However, the post-service evidence of record does not contain any evidence of a current disability involving the bilateral feet, right great toe, a pinched nerve, degenerative bone disease, or bilateral arms; nor is there any evidence containing a diagnosis of migraine headaches.  Indeed, there is no evidence of complaints, treatment, or diagnosis of a left or right foot disability, a right great toe disability, to include as a result of an inserted pin, a pinched nerve, or migraine headaches.  Likewise, there are no complaints of or treatment for left and right arm pain in the post-service treatment records, and the records do not contain a diagnosis of a disability manifested by bilateral arm pain.  

With respect to the Veteran's claim for service connection for migraine headaches, the Board notes that, while there is no diagnosis of such disability, he is competent as a lay person to testify to the existence of headaches.  See Jandreau, supra.

As an initial matter, the Board has considered whether presumptive service connection for hypertension, diabetes mellitus, degenerative joint disease (to include of the neck), and degenerative bone disease.  However, the record fails to show that the Veteran manifested hypertension, diabetes mellitus, and/or arthritis to a degree of 10 percent within the one year following his active duty service discharge in December 1982 or February 1987.  As such, presumptive service connection is not warranted for such disorders.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran has not alleged a continuity of such disorders.  See Walker, supra.  In fact, in his April 2007 claim, the Veteran specifically indicated that his high blood pressure, degenerative joint disease, and degenerative bone disease began in October 1999, which is more than 10 years after his most recent discharge from service.   

Furthermore, the Board finds that, while the Veteran has current diagnoses of hypertension, diabetes mellitus, degenerative joint disease, asthma, and migraine headaches, there is no objective medical evidence of the claimed disabilities until more than twenty years after service.  Moreover, as noted in the preceding paragraph, in his April 2007 claim, the Veteran specifically indicated that his high blood pressure, degenerative joint disease, and degenerative bone disease began in October 1999.  He also stated that he began seeking treatment for his disorders after his February 1987 discharge from the Navy.  (Emphasis added).

Additionally, there is no probative evidence that the Veteran's hypertension, diabetes mellitus, degenerative joint disease, degenerative bone disease, asthma, or migraine headaches are related to his military service.  In this regard, his service treatment records are negative for any complaints, treatment, or findings referable to such disorders.  Moreover, he has not specifically alleged any in-service incident that caused such disorders.  There is also no medical opinion linking such disorders to the Veteran's military service.  

Furthermore, to the extent that the Veteran is alleging that such disorders are related to his military service by virtue of the fact that he filed claims for service connection, the Board finds that the question regarding the potential relationship between the Veteran's disorders and any instance of his military service to be complex in nature.  See Woehlaert, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Finally, while the Veteran's service treatment records reflect diagnoses of plantar fasciitis and pes planus, he does not have a current diagnosis of, or complaints or treatment referable to, a bilateral foot disorder.  Additionally, the record is negative for any complaints, treatment, or diagnoses referable to a pin in the right great toe, a pinched nerve, or disabilities manifested by neck pain (other than degenerative joint disease), left arm pain, and right arm pain.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

While the Veteran is competent to describe symptoms associated with his body parts, to include pain, and to report that he had a pin placed in his right great toe, he is not competent, as a lay person, to provide a medical diagnosis of the alleged disorders as such involves an internal physical process extending beyond immediately observable symptomatology.  See Woehlaert, supra.  Moreover, the Court has held that, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Furthermore, while the Veteran has alleged that he had a pin placed in his right great toe, such statement is inconsistent with the remainder of the evidence of record and thus not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant matter, the Veteran has not identified the medical facility or any treatment notes detailing the surgery that required placement of the pin.  Moreover, while he has sought treatment over the years for other physical disorders, as well as a psychiatric disorder, such records are negative for a diagnosis of a right great toe disorder, to include the placement of a pin.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as noted, the evidence does not contain any post service findings of the claimed disabilities at any point during the appeal period, and the Veteran has not submitted or identified any outstanding lay or medical evidence which would show that he has had symptoms of the claimed disabilities since service, including during the pendency of this claim, i.e., April 2007.  

Therefore, for the foregoing reasons, the Veteran's claims for service connection for a left foot disorder, a right foot disorder, asthma, a pin in the right great toe, diabetes mellitus type 2, degenerative bone disease, degenerative joint disease, neck pain, left arm pain, right arm pain, migraine headaches, hypertension, and a pinched nerve must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for asthma is denied.

Service connection for a pin in the right great toe is denied.

Service connection for diabetes mellitus type 2 is denied.

Service connection for degenerative bone disease is denied.

Service connection for degenerative joint disease is denied.

Service connection for neck pain is denied.

Service connection for left arm pain is denied.

Service connection for right arm pain is denied.

Service connection for migraine headaches is denied.

Service connection for hypertension is denied.

Service connection for a pinched nerve is denied.


REMAND

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Review of the record reveals that, in January 2008, the RO requested records from Mercy Behavioral Health (hereinafter "Mercy"), where the Veteran reported being treated for bipolar disorder beginning in April 2004.  In February 2008, Mercy responded that it was unable to provide the requested records because it requires a witness signature on all authorizations and that one of their organizational forms, which was provided, should be returned in order to process the records request.  

The RO took no further action to obtain records from Mercy.  Rather, the March 2008 rating decision states that the treatment records from Mercy were not re-requested because they would be irrelevant to service connection, as records dated in 2004 would not establish service incurrence from discharge in 1987.  

Applicable laws and regulations, particularly 38 C.F.R. § 3.159(c)(1), provides that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  

Post-service treatment records which document treatment provided for any psychiatric disorder are relevant to the service connection claim on appeal, as they may contain information about the Veterans' medical history and the onset, development, and progression of the disorder claimed on appeal.  In this case, treatment provided for a bipolar disorder after service may contain information and evidence regarding the etiology of any currently diagnosed psychiatric disorder.  Therefore, in order to comply with VA's duty to assist, the AOJ must inform the Veteran of the information needed in order to obtain the records from Mercy and contact Mercy a second time to request the Veteran's records.  Additionally, if the AOJ is unable to obtain those records, it should provide a notation to that effect in the claims file and inform the Veteran of that fact. 

The Board also notes that an April 1996 VA treatment record reveals that the Veteran attempted suicide twice, once by stabbing himself in the abdomen in 1980 and one by overdosing on medication in 1991.  Such record indicates that he was admitted in 1990 to a psychiatric ward in a Virginia City hospital after his suicide attempt.  Therefore, while on remand, the Veteran should be given an opportunity to identify any additional VA or private treatment records referable to his psychiatric disorder and, thereafter, any identified records, to include those from Mercy and the Virginia City hospital, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to identify or submit any additional VA or private medical evidence that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file to specifically include, but not limited to, records from Mercy Behavioral Health and the Virginia City hospital.  The Veteran should specifically be provided with the authorization form from Mercy Behavioral Health.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


